EXHIBIT 10.1
 
SEPARATION AGREEMENT
 
This Separation Agreement (the “Agreement”) is made as of this 3rd day of May,
2011 (the “Effective Date”), by and between Joseph R. Dively (the “Executive”)
and Consolidated Communications Holdings, Inc. (the “Company”), concerning the
Executive’s separation from employment with the Company.
 
WHEREAS, the Executive and the Company have agreed that the Executive’s
employment with the Company will end at 11:59 p.m. Mattoon, Illinois time on May
8, 2011 (the “Separation Date”); and
 
WHEREAS, the Company and the Executive intend this Agreement to document the
complete understanding of the parties as to all rights of the Executive relating
to the Executive’s employment by, and separation from employment with, the
Company.
 
NOW THEREFORE, in consideration of the mutual promises and agreements set forth
below, the receipt and adequacy of which is hereby acknowledged, the Company and
the Executive agree as follows:
 
1. Separation. The Executive’s employment as a Senior Vice President shall
terminate as of the close of business on the Separation Date.  The Executive
hereby resigns from all other officer, director and other positions with the
Company and any and all of its affiliates effective as of the close of business
on the Separation Date.  Through the Separation Date, the Executive shall take
reasonable and appropriate actions to cooperatively and smoothly transition his
duties and responsibilities.  Through the Separation Date, the Executive will be
paid his current base salary and will continue participation in all benefit
plans and programs of the Company in which he currently participates, in
accordance with the terms of such plans and programs.  Any business expenses
properly incurred by the Executive prior to the Separation Date will be
reimbursed in accordance with the Company’s expense reimbursement policy.  The
Executive’s final paycheck will also include payment for any vacation time that
is accrued but unused as of the Separation date.
 
2. Consideration. In exchange for the Executive’s continued compliance with all
of the terms and conditions of this Agreement, the Company shall provide the
following:
 
(a) A separation payment equal to 40 weeks of base salary ($170,769.00), which
will be paid to the Executive in a lump-sum within 15 days of the Separation
Date.
 
(b) Continued vesting in the portion of the Executive’s outstanding restricted
stock awards granted to him under the Company’s 2005 Long-Term Incentive Plan
that will vest on December 5, 2011, as described on Exhibit A attached to this
Agreement.  All other outstanding awards or portions thereof shall be forfeited
as of the Separation Date.
 
(c) If the Executive elects continued coverage under the Company’s health plan
pursuant to Part 6 of Title I of the Employee Retirement Income Security Act of
1974 or other applicable law (“COBRA”), then the Executive shall be responsible
for paying the portion
 
 
 

--------------------------------------------------------------------------------

 
of the premiums paid by similarly situated active employees of the Company for
the first 40 weeks following the Separation Date and thereafter the Executive
shall be responsible for paying the full COBRA premiums for the duration of the
COBRA period.
 
3. Termination of Benefits; No Other Payments.  Except as specifically provided
in Section 2 of this Agreement, the Executive’s continued participation in all
employee benefit plans and programs of the Company will cease as of the
Separation Date. Nothing contained herein shall limit or otherwise impair the
Executive’s right to receive pension or similar benefit payments that are vested
as of the Separation Date under any applicable tax qualified retirement
plan.  The Executive agrees and acknowledges that, other than as specifically
provided for in this Agreement, no additional payments are due from the Company
on any basis whatsoever.
 
4. Confidentiality. The Executive acknowledges that preservation of a continuing
business relationship between the Company and its customers, representatives and
employees is of critical importance to the continued business success of the
Company and that it is the active policy of the Company to guard as confidential
the identity of its customers, trade secrets, pricing policies, business
affairs, representatives and employees.  In view of the foregoing, the Executive
agrees that he shall not, during his remaining employment with the Company and
thereafter, without the prior written consent of the Company, disclose to any
person or entity any information concerning the business of, or any customer,
representative, agent or employee of, the Company which was obtained by the
Executive in the course of his employment by the Company. The Executive further
agrees that upon the Separation Date, he will leave with the Company, and will
not take originals or copies of, any records, papers, programs, computer
software and documents and any matter of whatever nature which contains any such
confidential information of the Company. This Section 4 shall not be applicable
if and to the extent the Executive is required to testify in a legislative,
judicial or regulatory proceeding pursuant to an order of Congress, any state or
local legislature, a judge, or an administrative law judge.
 
5. Non-Compete; Non-Solicitation.
 
(a) The Executive agrees that the benefits provided in Section 2 of the
Agreement serve as adequate consideration for the restrictive covenants
described below:
 
(i) The Executive agrees that he shall not, during his remaining employment with
the Company and for two years following the Separation Date, be associated,
directly or indirectly, as an employee, proprietor, stockholder, partner, agent,
representative, officer, or otherwise, with the operation of any business that
is competitive with any line of business of the Company, in any geographic area
in which such line of business was active as of the Separation Date, without the
prior written consent of the Company, which shall not unreasonably be withheld,
except that the Executive’s ownership of less than 1% of any class of
publicly-traded securities of any such business shall not be considered a
violation of this Section 5. For purposes of the preceding sentence, the
Executive shall be considered as the “stockholder” of any equity securities
owned by his spouse and all relatives and children residing in the Executive’s
principal residence.
 
(ii) The Executive agrees that he shall not, during his remaining employment
with the Company and for two years following the Separation Date, directly or
 
 
- 2 -

--------------------------------------------------------------------------------

 
indirectly, in his individual capacity or otherwise, induce, cause, persuade, or
attempt to do any of the foregoing in order to cause, any customer,
representative, agent or employee of the Company to terminate such person’s
relationship with the Company or to violate the terms of any agreement between
such customer, representative, agent or employee and the Company.
 
(b) If at any time any clause or portion of this Section 5 shall be deemed
invalid or unenforceable by the laws of the jurisdiction in which it is to be
enforced by reason of being vague or unreasonable as to duration, geographic
scope, nature of activities restricted, or for any other reason, this provision
shall be considered divisible as to such portions and the foregoing restrictions
shall become and be immediately amended to include only such duration, scope or
restriction and such event as shall be deemed reasonable and enforceable by the
court or other body having jurisdiction to enforce this Agreement; and the
parties hereto agree that the restrictions, as so amended, shall be valid and
binding as though the invalid or unenforceable portion had not been involved
herein.
 
(c) The Executive acknowledges and agrees that the Company would be irreparably
harmed by violations of this Section 5 and in recognition thereof, the Company
shall be entitled to withhold the benefits described in Section 2 of this
Agreement, and to obtain an injunction or other decree of specific performance
with respect to any violation thereof (without any bond or other security being
required) in addition to other available legal and equitable remedies.
 
(d) This Section 5 shall survive any termination of this Agreement. The time
period associated with each covenant herein shall be tolled (that is, shall not
run) for so long as the Executive is in breach of that covenant.
 
6. Withholding for Taxes.  All benefits and payments provided to the Executive
pursuant to this Agreement shall be subject to all applicable tax withholding
and reporting requirements.
 
7. Miscellaneous.
 
(a) This Agreement may not be assigned by the Company without the written
consent of the Executive except in connection with a merger, consolidation or
sale of substantially all the assets of the Company, and the obligations of the
Company under this Agreement shall be the binding legal obligations of any
successor to the Company by merger, consolidation or otherwise, and in the event
of any business combination or transaction that results in the transfer or
substantially all of the assets or business of the Company, the Company will
cause the transferee to assume the obligations of the Company under this
Agreement.  This Agreement may not be assigned by the Executive during the
Executive’s life, and upon the Executive’s death will inure to the benefit of
the Executive’s heirs, legatees and legal representatives of the Executive’s
estate.
 
(b) This Agreement shall be construed in accordance with the laws of the State
of Illinois, without regard to the conflict of law provisions of any
jurisdiction.
 
(c) This Agreement reflects the entire agreement between the Executive and the
Company and supersedes all prior agreements and understandings, written or oral
relating to
 
 
- 3 -

--------------------------------------------------------------------------------

 
the subject matter hereof. This Agreement may not be modified or amended except
by a writing signed by the parties to this Agreement.
 
(d) Any notice pertaining to this Agreement shall be in writing and shall be
deemed to have been effectively given on the earliest of (i) when received, (ii)
on the day of transmission if sent via facsimile with electronic confirmation,
(iii) one business day after delivery via an overnight courier service or (iv)
five days after deposit with the United Postal Service, and addressed as
follows:
 

 
to the Executive at:    
______________________
   
______________________
   
______________________
   
 


 

 
to the Company at:    
Consolidated Communications Holdings, Inc.
   
121 South 17th Street, Mattoon, IL 61938
   
Fax: (217) 234-9934
   
Attn: Corporate Secretary

 
(e) The waiver by either party to this Agreement of a breach of any provision of
this Agreement shall not operate as or be deemed a waiver of any subsequent
breach by such party. Continuation of benefits hereunder by the Company
following a breach by the Executive of any provision of this Agreement shall not
preclude the Company from thereafter exercising any right that it may otherwise
independently have to terminate such benefits based upon the same violation.
 
(f) In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.
 
(g) The Executive shall continue to be eligible for indemnification by the
Company to the extent provided to other former executives of the Company under
any policy of insurance obtained by the Company or as may be required by the
Company’s Certificate of Incorporation, its Bylaws or Delaware law.
 
 IN WITNESS WHEREOF, this Agreement has been duly executed as of the Effective
Date.
 
  /s/ Joseph R. Dively 
 
  /s/ Robert J. Currey 
Joseph R. Dively
 
Consolidated Communications Holdings, Inc.
 
By: Robert J. Currey
Title: President & Chief Executive Officer

 
 
- 4 -

--------------------------------------------------------------------------------

 
The Executive shall continue to vest in the portion of the outstanding
restricted stock awards that vest on December 5, 2011:
 
 
Award Date
 
# of Shares Subject to Award
# of Shares that Vest
on December 5, 2011
     
2008
5,215
1,304
2009
5,913
1,479
2010
9,568
2,392
2010
19,194
4,799
2011
5,279
1,320



All other portions of all outstanding restricted stock awards (including related
dividends), and the performance share award made in 2011, shall be forfeited to
the Company on the Separation Date.
 
 
 
 
 - 5 -

--------------------------------------------------------------------------------